Pezman, J. Claimant seeks to recover for certain merchandise furnished pursuant to invitation to bid and purchase order. Claimant delivered the merchandise to the Department of Mental Health, Peoria State Hospital, Peoria, Illinois, on approximately August 7, 1967. On August 31, 1967, claimant’s invoice was presented to the State of Illinois Department of Mental Health and the Department of Finance for payment. On or about April 17, 1968, this invoice was returned to claimant with notification that payment was refused for the reason that the appropriation out of which the payment of said invoice would have been made had lapsed. A Departmental Report was filed, and on the 20th of August, 1968, a stipulation was entered into by and between claimant and respondent, wherein it was stipulated that the report of the Department of Mental Health would be incorporated and admitted into evidence without objection by either party. The stipulation further indicates that the parties did not desire to file briefs, were waiving any notice of hearing, and did not object to the entry of an order in favor of claimant and against respondent in the sum of $1,620.00. This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. American Oil Company, Inc., a Corporation, vs. State of Illinois, 24 C.C.R. 492; The Pittsburgh and Midway Coal Mining Company, a Corporation, vs. State of Illinois, 24 C.C.R. 510. It appears that all qualifications for an award have been met in the instant case. Claimant, Blackmore and (Hunt, Inc., is, therefore, hereby awarded the sum of $1,620.00.